DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Schutle clearly teaches the same concept as presented by the Applicant in his claims, wherein Schutle discloses the ADS-B system 110 may periodically broadcast the position of the aircraft 102 determined from a position-determining system such as a Global Navigation Satellite System (GNSS) receiver, or the like, over an ADS-B data link to ATC ground stations 106 and/or other aircraft 108. The ADS-B system 110 may further broadcast other relevant information about the aircraft 102 over the data link), technically equivalent to the feature of receiving one or more messages from one or more aircraft transmitted by a transponder, the one or more messages including location information for the one or more aircrafts aircraft (par[0019], [0042] and fig 3:304, par[0059]). Within the same field of endeavor, Hyslop discloses the selected antenna element could be chosen based on signal strength measured or estimated technically equivalent to the intensity of the signal, or other factors for base stations within a focus region (e.g., horizon to about 15 degrees below the horizon) relative to the aircraft, technically equivalent to determining an intensity of each of the plurality of received messages at each of the fixed antennas (par[0070]). Further, Hyslop discloses that FIG. 8, may include determining an expected relative position of an ATG base station relative to an in-flight aircraft at operation 800.  The expected relative position may be determined based on information indicative of aircraft location and information indicative of the known fixed positions of ATG base stations, technically equivalent to determining the orientation of each of the fixed antennas based on the location information and the determined intensity of each message of the plurality of received messages at each of the fixed antennas (par[0070]).
Therefore, Examiner maintains his rejection.

/AMINE BENLAGSIR/               Primary Examiner, Art Unit 2685